Citation Nr: 1125253	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of zero percent for degenerative joint disease of the right knee. 

2.  Entitlement to an initial rating in excess of zero percent for degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from October 1986 to December 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Original jurisdiction over the claims file has remained with the RO in Waco, Texas.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period on appeal, the Veteran's degenerative joint disease of the right knee was manifested by no lateral instability or recurrent subluxation, and normal measured range of motion, without fatigue or incoordination, but accompanied by pain and weakness.

3.  For the entire period on appeal, the Veteran's degenerative joint disease of the left knee was manifested by no lateral instability or recurrent subluxation, and normal measured range of motion, without fatigue or incoordination, but accompanied by pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating for degenerative joint disease of the right knee have been met for the entire period; the criteria for an initial rating in excess of 10 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

2.  The criteria for a 10 percent initial rating for degenerative joint disease of the left knee have been met for the entire period; the criteria for an initial rating in excess of 10 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Because this appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records, and the Veteran's written contentions.

In addition, the Veteran was afforded VA examinations in November 2007 and December 2009.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran with clinical measures, to include x-rays.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Evaluations - In General

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Evaluation of Knee Disabilities

In the January 2009 rating decision, the RO granted service connection and assigned an initial zero percent rating for each knee, pursuant to Diagnostic Code 5010-5260, effective January 1, 2008, the day after service separation.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5010 denotes traumatic arthritis.  That code directs to rate on the basis of osteoarthritis, which in turn directs to rate on the basis of limitation of motion of the affected joint.  Diagnostic Code 5260 governs limitation of knee flexion.  The Board also notes that any rating of the knee entails consideration of whether a separate rating for limitation of extension and/or lateral instability or recurrent subluxation of the knee is warranted.  

Under Diagnostic Code 5260, a 30 percent rating is appropriate where flexion is limited to 15 degrees; a 20 percent rating is appropriate where flexion is limited to 30 degrees; a 10 percent rating is appropriate where flexion is limited to 45 degrees; and a zero percent rating is appropriate where flexion is limited to 60 degrees.  

Under Diagnostic Code 5261, a 50 percent rating is appropriate where extension is limited to 45 degrees; a 40 percent rating is appropriate where extension is limited to 30 degrees; a 30 percent rating is appropriate where extension is limited to 20 degrees; a 20 percent rating is appropriate where extension is limited to 15 degrees; a 10 percent rating is appropriate where extension is limited to 10 degrees; and a zero percent rating is appropriate where extension is limited to 5 degrees.

Under Diagnostic Code 5257, a 30 percent rating is appropriate where there is recurrent subluxation or lateral instability that is severe; a 20 percent rating is appropriate where recurrent subluxation or lateral instability of the knee is moderate; and a 10 percent rating is appropriate where recurrent subluxation or lateral instability of the knee is slight.  

In the notice of disagreement, the Veteran reported that he has continuous pain in both knees, as well as instability.  

The report of VA examination in November 2007 reveals the Veteran's report of weakness (the knees sometimes feel like they won't support weight), stiffness after sitting for a while or in the morning, giving way, lack of endurance (not able to walk fast or as once was), and locking (left knee locked could not move it, required ER visit).  He does not have swelling, heat, redness, fatigability or dislocation.  He has had pain for 7 years.  The pain occurs constantly.  The pain is localized.  The characteristic of the pain is burning, aching, sharp, and sticking.  The pain level is at 5 out of 10.  

On examination, the knees showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was also no locking pain, genu recurvatum or crepitus.  Flexion of each knee was to 140 degrees; extension was to zero degrees.  Joint function of each knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test was within normal limits.  The medial and lateral collateral ligaments stability test was within normal limits.  The medial and lateral meniscus test was within normal limits.  

The report of VA examination in December 2009 reveals the Veteran's report that he had no incoordination, dislocation, or subluxation of either knee, but he reported that he does experience episodes of giving way, instability, pain, stiffness, and weakness, as well as locking episodes one to two times a year, and severe flare-ups occurring weekly, and lasting 1 to 2 days.  He reported that he is able to walk more than 1/4 mile but less than 1 mile.  

On examination, the examiner reported a very small amount of crepitus, but found no instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae for either knee.  Range of motion for each knee was measured from 0 to 100 degrees, with no objective evidence of pain with active motion or following repetitive motion.  The examiner found a significant effect on the Veteran's occupation from decreased strength and pain, and a mild impact on chores.  

Based solely on the measured range of flexion, the Board finds that the criteria for a 10 percent rating are not met for either knee.  However, the Veteran is competent to report his symptoms, and the Board accepts his account of pain experienced constantly, including with flexion of each knee.  While the presence of arthritis has not been shown by x-ray findings in accordance with Diagnostic Code 5003, service connection is in effect for degenerative joint disease, and a VA physician noted in a July 2008 letter that the Veteran had bilateral degenerative joint disease of the knees.  Therefore, consistent with 38 C.F.R. § 4.59, a 10 percent rating is warranted for each knee based on painful motion.  

However, the Veteran has not described pain specifically associated with extension of either knee, and range of motion testing is consistently normal regarding extension.  Thus, a separate rating under Diagnostic Code 5261 is not warranted.  Moreover, based on the range of motion reported in November 2007 and December 2009, a higher rating than 10 percent is not warranted under Diagnostic Code 5260.  

In finding that a separate rating for painful extension is not warranted, and a rating higher than 10 percent for painful flexion is not warranted, the Board acknowledges that the provisions of 38 C.F.R. §4.59 establish that the Veteran is entitled to a minimum compensable evaluation for each knee.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, the Veteran had normal measured motion on flexion in November 2007, and flexion that is noncompensable in December 2009.  He has always demonstrated normal extension of each knee.  While he has reported pain, as well as symptoms consistent with weakness and giving way, these have not been shown to reduce function of the knee to the degree contemplated for a 20 percent rating under Diagnostic Code 5260, or a 10 percent rating under Diagnostic Code 5261.  

In any view of the matter, the clinical results exclude the possibility that flexion of either knee was ever limited-either by functional loss due to pain or structural limitation-to 30 degrees, or that extension was ever limited to 10 degrees.  In fact, both examinations reflect that, despite the onset of pain, the appellant could still reach a flexion well in excess of 30 degrees, and extension to 0 degrees.  The issue is not whether pain would additionally limit flexion or extension, but whether that additional limitation would decrease the flexion to 30 degrees, or extension to 10 degrees.  On this record, the Board finds that a rating higher than 10 percent for loss of flexion, and a rating higher than zero percent for loss of extension is not warranted.  

While the Veteran is presumed to seek the highest possible rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a rating higher than 10 percent for loss of flexion, or higher than zero percent for loss of extension, and the evidence indicates that it does not.  Constant pain, as described by the Veteran as his primary complaint, is certainly a component of disability, and the Board does not seek to minimize its impact; however, painful motion is contemplated in the 10 percent rating herein assigned for each knee.  In essence, the Veteran's report of constant pain is not probative of entitlement to a higher rating, or a separate rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than herein assigned.  

The Board acknowledges that the Veteran has specifically raised a claim for separate ratings for instability.  As noted above, he reported to the December 2009 examiner that he had instability.  However, the examiner's findings directly conflict with that contention, as the examiner reported no instability, and the November 2007 examiner performed specific stability testing and found the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral meniscus to be within normal limits.  

The Veteran is competent to describe his symptoms.  However, on this matter, the Veteran's description of instability is imprecise.  He has not described true lateral instability.  In fact, he has described weakness and giving way, which implies the vertical plane of motion.  These are criteria considered in conjunction with range of motion.  Lateral instability is a specific criterion under Diagnostic Code 5257.  To find that instability in any plane is sufficient for a rating under Diagnostic Code 5257 would be to render meaningless the use of the word lateral in the regulation.  It would also amount to pyramiding, as the Veteran is already being compensated for weakness and giving way under Diagnostic Code 5260.  

The Board also acknowledges that a VA physician noted in a July 2008 letter that he had prescribed knee braces.  However, that letter does not identify lateral instability as the reason for the braces.  Rather, the physician reported that the braces were for bilateral degenerative joint disease for which the Veteran was also prescribed anti-inflammatories, muscle relaxants and range of motion stretching exercises.  There is no implication from this letter that lateral instability is present.  Therefore, the Board finds that a separate rating under Diagnostic Code 5257 is not warranted for either knee.  

The Board also acknowledges the Veteran's reports of locking.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  However, in this case, there is no finding consistent with a dislocated semilunar cartilage.  Indeed, there is no evidence demonstrating any internal derangement of the either knee.  The Veteran is competent to report his symptomatology, such as locking; however, he has not alleged any dislocation of semilunar cartilage.  As a dislocated semilunar cartilage is specified in the rating criteria under Diagnostic Code 5258, and as this symptomatology is not shown, a rating under this code is not appropriate.  

In sum, for the entire period on appeal, the Veteran's service-connected degenerative joint disease of the right and left knee is manifested by painful and weakened flexion on the right and left, and warrants a 10 percent rating for each knee.  However, such symptomatology is entirely contemplated by the 10 percent disability ratings assigned, and the criteria for a higher rating are not met for any period.  Moreover, a separate rating for lateral instability or recurrent subluxation is not warranted for any period.  

The Board notes that the criteria under each applicable diagnostic code are progressive.  Thus, it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 20 percent rating, or any higher rating.  


Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the Veteran's service-connected right and left knee disabilities.  The knee rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion, including due to pain and other orthopedic factors, as well as instability and subluxation.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected knee disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating of 10 percent, but no higher, for degenerative joint disease of the right knee is granted.

An initial rating of 10 percent, but no higher, for degenerative joint disease of the left knee is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


